DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 05/28/2021. 
The Examiner acknowledges the preliminary amendment filed on 05/28/2021 in which amendments were submitted. 
Claims 2-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 12/02/2020 are noted. 

Claim Objections
Claim 11 is objected to because of the following informalities: in line 5 of the claim, it repeats the word “the” twice.  Appropriate correction is required.

11. (New) The system of claim 8, wherein the procedure for calculating the interaction probability comprises: identifying a set of player attributes applicable to the player; and performing statistical analysis of historical interaction data for multiple players based on the set of player attributes, to estimate a historical rate of interaction with advertisements by players having a respective set of player attributes substantially corresponding to the the set of player attributes of the player

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0135232 A1 to Willis in view of U.S. Patent Application Publication 2011/0295667 A1 to Butler. 




Regarding Claim 2, and similarly recited Claims 16 and 20, (New) Willis discloses a system comprising: 
one or more computer processor devices (fig. 1); and 
memory storing instructions that, when executed by the one or more computer processor devices (fig. 1), configure the system to perform operations comprising: 
identifying an attribute of a player of a computer-implemented game played by the player via a game interface generated on a client device associated with the player ([0012]-[0015] discloses receiving data from a player in an electronic game, the data relating to previous actions of the performed by the gamer while playing the game; [0034]-[0036] discloses custom metrics are supported for determining information relating to style of game play, advancement to higher levels, or other performance-based information; the performance-based information is derived from a game status identifier of the gamer, such as a count of bullets remaining, health level or number of enemies "killed" etc. in the case of a first person shooter game, fuel level remaining, number of collisions, or automobile condition etc. in a racing game, etc.); 
in an automated operation, determining a player-specific custom in-game reward for interaction by the player with an advertisement to be generated in the game interface, …. ([0038] discloses for instance, the gamer repeatedly fails a challenge that is presented at the particular point.  The comprehensive set of metrics provides an indication that the gamer requires a hint in order to advance past the particular spot in the game.  For instance, using an ad spot that is encountered either before or at the particular point, the advertising service provider provides a "hint-ad." Alternatively, the ad spot is used to display advertising content for game tutorials, for games more appropriate to the gamer's current skill level, etc. Optionally, the gamer carries with them a "hint scroll" or similar virtual item that is usable at any point in the game world, provided content is available for delivery; [0037] discloses for example in a first person shooter game, game play progresses rapidly from level to level and the gamer does not spend significant time at any particular place in the game.  The metrics that are reported from the game to a remote server are analyzed according to a processing algorithm, and it is determined that the difficulty of the game is not sufficiently high to challenge the particular gamer.  That being said, the gamer likely is receptive to advertising content relating to a more challenging game, or to advertising content including a coupon redeemable for trading up to a more challenging version of the same game or a more challenging game title.  Advantageously, the comprehensive set of metrics enables making an estimation of the skill level of the gamer, which in turn allows an advertising service provider to provide advertising content relating only to those titles that are most appropriate for that particular gamer); and 
causing display in the game interface of a player-selectable user interface element that provides to the player an option of interacting with the advertisement to obtain the custom in-game reward ([0038] discloses for example, the ad spot displays a message such as "Click here for a hint," or "Enter to receive a hint." If the gamer accepts the invitation, then advertising content is displayed, either in the form of media contained within the spot, or by switching to a full screen view temporarily during the "hint-ad" deliver portion.  After the ad impression is served, the gamer receives a hint, enabling the gamer to progress past the challenge).  

However, Willis does not explicitly disclose: …wherein the determining of the custom in-game reward comprises automatically selecting, based at least in part on the player attribute, a particular one of a predefined plurality of benefit types as custom benefit type available to the player for interaction with the advertisement.

In a related invention, Butler discloses a system and computerized process for interactive display of advertisements. Butler discloses wherein the determining of the custom in-game reward comprises automatically selecting, based at least in part on the player attribute, a particular one of a predefined plurality of benefit types as custom benefit type available to the player for interaction with the advertisement ([0029]). 
Willis generally discloses a method for conditional enabling of advertising spots within an advertising enabled game includes receiving data from an advertising enabled game.  In particular, the data relates to each of a plurality of actions in isolation performed by a particular gamer while playing the advertising enabled game.  Based on the data, a characteristic relevant to advertising is determined for the particular gamer.  In dependence upon the determined characteristic content for being displayed to the gamer is selected.  Butler generally discloses a computerized process embodied by online software that enables end users to voluntarily view and interact with an advertisement.  Incentives may be offered for interacting with the advertisement.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the incentivized advertisement interaction features of Butler with the gaming system of Willis in order to further improve upon providing in game advertisements to game players while playing the game, therefore facilitating player excitement and increased interest during game play. 

Regarding Claim 3, (New) Willis in view of Butler discloses the system of claim 2, wherein the predefined plurality of benefit types includes a resource boost that provides to a game character of the player an increase in the available amount of a particular type of in-game resource (Butler, [0008], [0029]).  

Regarding Claim 4, (New) Willis in view of Butler discloses the system of claim 2, wherein the predefined plurality of benefit types includes an in-game object providing associated gameplay functionalities (Butler, [0029]).  

Regarding Claim 5, (New) Willis in view of Butler discloses the system of claim 2, wherein the predefined plurality of benefit types includes a virtual currency bonus (Willis, [0037]).  

Regarding Claim 6, (New) Willis in view of Butler discloses the system of claim 2, wherein the instructions further configure the system to: based at least in part on the player attribute, determine for the custom in-game reward one or more custom properties additional to the custom benefit type, so that the custom in-game reward has a plurality of custom properties (Willis, [0034]-[0036]).  

Regarding Claim 7, and similarly recited Claim 17, (New) Willis in view of Butler discloses the system of claim 6, wherein the plurality of custom properties includes a customized quantum of an in-game benefit provided by acquisition of the custom in-game reward (Butler, [0029]).  

Regarding Claim 8, and similarly recited Claim 18, (New) Willis in view of Butler discloses the system of claim 2, wherein the instructions further configure the system such that a procedure for determining the custom in-game reward includes: calculating an interaction probability for the player based at least in part on the player attribute (Willis, [0036]-[0038]; Butler, [0029] discloses the degree of the effect provided also may be related to the level of interaction that the user has performed with the interactive advertisement.  More interaction or interaction with a higher value advertisement may result in a better effect being provided); and selecting the custom benefit type based at least in part on the calculated interaction probability for the player (Butler, ([0029] discloses the media server module 112 may provide one or more of the negative potential incentives to the user operating the client device 130 upon determining that the user has not interacted with the interactive advertisement, has decreased a rate of interaction, or has failed to perform a predetermined level of interaction within a predetermined period of time.  The degree of the effect provided also may be related to the level of interaction that the user has performed with the interactive advertisement.  More interaction or interaction with a higher value advertisement may result in a better effect being provided).  

Regarding Claim 9, and similarly recited Claim 19, (New) Willis in view of Butler discloses the system of claim 8, wherein the instructions further configure the system such that a procedure for selecting the custom benefit type provides for an inverse relationship between an in-game value of the custom benefit type and the calculated interaction probability (Butler, [0029]).  

Regarding Claim 10, (New) Willis in view of Butler discloses the system of claim 8, wherein the instructions further configure the system such that a procedure for calculating the interaction probability comprises statistical correlation of the player attribute to historical interaction data that indicate historical behavior of multiple players with respect to advertisements (Willis, [0036]; Butler, [0028]-[0029]).  

Regarding Claim 11, (New) Willis in view of Butler discloses the system of claim 8, wherein the procedure for calculating the interaction probability comprises: identifying a set of player attributes applicable to the player (Willis, [0034]-[0036]); and performing statistical analysis of historical interaction data for multiple players based on the set of player attributes, to estimate a historical rate of interaction with advertisements by players having a respective set of player attributes substantially corresponding to the the set of player attributes of the player (Willis, [0034]-[0036]).  

Regarding Claim 12, (New) Willis in view of Butler discloses the system of claim 11, wherein the set of player attributes comprises historical behavior of the player (Willis, [0036]).  

Regarding Claim 13, (New) Willis in view of Butler discloses the system of claim 12, wherein the historical behavior comprises historical gameplay behavior of the player (Willis, [0036]).  

Regarding Claim 14, (New) Willis in view of Butler discloses the system of claim 2, wherein the interaction with the advertisement comprises watching video content forming part of the advertisement (Willis, [0038]).  

Regarding Claim 15, (New) Willis in view of Butler discloses the system of claim 2, wherein the interaction with the advertisement comprises completing a survey (Willis, [0041], [0046]).  



Conclusion
Claims 2-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715